DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/22/2021 was filed after the mailing date of the Non-Final Rejection on 04/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 11/19/2021:
Claims 1-5 are currently examined.  
Claim 6 is withdrawn.
The 112(b) rejection to claims 1-5 are withdrawn in light of the amendment.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al. (US 2006/0032409 A1, previously cited in the last office action) (“Okazawa” hereinafter ) in view of Margheritis et al. (US 2010/0307381 A1, previously cited in the last office action) (“Margheritis” hereinafter).

Regarding claim 1, Okazawa teaches a concrete composition (see Okazawa at [0002] teaching an additive for a cement composition and a cement composition containing the same)

a binder (see Okazawa at [0057] and Table 6, also shown below, teaching a cement composition comprising a cement, which is taken to meet the claimed binder);

    PNG
    media_image1.png
    333
    637
    media_image1.png
    Greyscale

water (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising water); 
fine aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising fine aggregate);
coarse aggregate (see Okazawa at [0057] and Table 6 teaching that a cement composition comprising coarse aggregate); and 
a one-component admixture (see Okazawa at [0057] and Table 7, also shown below, teaching that the cement composition for Example 22 incorporated with cement additive, which is taken to meet the claimed one-component admixture),

    PNG
    media_image2.png
    297
    630
    media_image2.png
    Greyscale



a slump flow value is 35 to 75 cm (see Okazawa at [0057] and Table 7, also shown below, teaching that the slump flow was measured for Example 22, and a slump flow of 64.0 cm),
and a one-component admixture is contained in a proportion of 0.5 to 3.0 parts by mass relative to 100 parts by mass of a binder (see Okazawa at Table 7 teaching 1.8 wt% of AD-2 cement additive for Example 22),
with regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
	
wherein the one-component admixture being the one-component admixture that contains:
a component B, wherein the component B being water-soluble cellulose ether (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from water-soluble cellulose ether),
a component D, wherein the component D being a defoamer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from defoaming agent),
a component A, wherein the component A being a polycarboxylic acid-based water reducing agent made up of a copolymer of an unsaturated monocarboxylic acid monomer and/or an unsaturated dicarboxylic acid monomer and/or salts of these monomers and an unsaturated monomer that is copolymerizable with these monomers and salts and has a polyoxyalkylene group composed of 1 to 300 oxyalkylene units having 2 to 4 carbon atoms in a molecule and/or a salt of the copolymer (see Okazawa at [0034] teaching that the additive for cement compositions was prepared from polycarboxylic acid based copolymer or salt, and see 
and has an ionic strength derived from the component A, of 0.02 to 0.8 (based on the teachings above, and the ionic strength as defined by Formula 1 (see Specification at [0027] and [0028] teaching that ionic strength is inversely dependent on the sum of the mass molar concentration and the square of the charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer), the composition of polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II).  Thus, Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.02 to 0.8, is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of the claimed and prior art products and processes.
	

	Okazawa does not explicitly teach that the one-component admixture contains a component C, with the component C being gums as claimed.
	Like Okazawa, Margheritis teaches additives for hydraulic compositions (see Margheritis at [0001] and [0002] teaching that the disclosure refers to rheology modifiers useful in the preparation of flowable hydraulic compositions, and specifically, the modifiers essentially contain hydroxyalkyl guar or a cellulose ether and a small amount of diutan gum or welan gum).
	Margheritis teaches that rheology modifying admixtures (RMA) have been developed to enhance the cohesion and stability of cement based systems (see Margheritis at [0012]), and welan gum, diutan gum and cellulose ether derivatives, such as methyl cellulose and hydroxypropylmethyl cellulose are by far the most used RMA for flowable hydraulic compositions (see Margheritis at [0014]).  Margheritis also teaches that welan and diutan gum are more pseudoplastic than cellulose ethers and effectively prevent particles sag and bleeding at lower concentrations (see Margheritis at [0019]), but the major draw-back is their high cost (see Margheritis at [0022]).  However, the minimum dosage of diutan and welan gum can be reduced about tenfold if concurrently cellulose ether is added (see Margheritis at [0023]).
As such, one of ordinary skill in the art would appreciate that the minimum dosage of diutan and welan gum can be reduced about tenfold if concurrently cellulose ether is used that also enhances the cohesion and stability of cement based systems with low cost as taught by Margheritis, and seek those advantages by adding the gums in Okazawa’s concrete composition that already contains component B (water-soluble cellulose ether) to produce a cement composition with enhanced cohesion and stability, in addition to lower cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the gums from Margheritis in the cement composition of Okazawa to produce a cement composition with enhanced cohesion and stability, in addition to lower cost.










Regarding claim 2, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, but Okazawa does not explicitly teach that the one-component admixture contains the component A in a proportion of 15 to 50% by mass.
However, Okazawa teaches an additive for cement compositions according to the formulation shown in Table 3 (see Okazawa at [0034] and Table 3, also shown below, teaching Example 3 with a mixing ratio of 55 wt% for polycarboxylic acid based copolymer).  

    PNG
    media_image3.png
    256
    913
    media_image3.png
    Greyscale

In addition, Okazawa teaches that the polycarboxylic acid is added in the amount of 0.05-10.0 wt% of cement (see Okazawa at [0020]), and the amount of water-soluble cellulose ether is added in the amount of 0.001-5.0 wt% of cement (see Okazawa at [0023]).  The mixing ratio of polycarboxylic acid and water soluble cellulose ether is 50/50 to 99/1 by weight (see Okazawa at [0022]), which would overlap with the claimed range.  
Furthermore, Okazawa teaches that if the mixing ratio is lower than 50/50, the resulting concrete will have a very high viscosity, lacking the desired flowability, and the cellulose ether may retard setting (see Okazawa at [0022]).  On the other hand, if the mixing ratio exceeds 99/1, the additive will not produce the effects of preventing bleeding, improving workability, securing resistance to material separation, and reducing dust and splash during concrete spraying (see Okazawa at [0022]).
As such, one of ordinary skill in the art would appreciate that Okazawa teaches a mixing ratio of polycarboxylic acid and water soluble cellulose ether that would affect cement properties as outlined above that will overlap with the claimed component A proportion range.

Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	

Regarding claim 3, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Okazawa further teaches that the one-component admixture has an ionic strength, derived from the component A, of 0.05 to less than 0.5 (see claim 1 rejection, based on the teachings in claim 1, and the ionic strength as defined by the Formula 1 (see Specification at [0027] and [0028]), the composition of polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1 would appear to be substantially similar, and thus Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.05 to less than 0.5 is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of the claimed and prior art products and processes and meet the claimed ionic strength range).

Regarding claim 4, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Okazawa further teaches that the component B is at least one selected from alkyl cellulose, hydroxyalkyl cellulose, and hydroxyalkyl alkyl cellulose (see Okazawa at [0021] teaching that the water-soluble cellulose ether as component (B) in the disclosure features hydroxyalkyl alkyl cellulose (such as hydroxypropyl methyl cellulose) featured in the 

Regarding claim 5, Okazawa as modified by Margheritis teaches the limitations as applied to claim 1, and Margheritis further teaches that the component C is at least one selected from diutan gum, welan gum, xanthan gum, and gellan gum (see Margheritis at [0002] teaching diutan or welan gum).

Response to Arguments














Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant discusses that neither Okazawa or Margheritis, whether individually or in combination discloses that the one-component admixture has an ionic strength, derived from the component A, of 0.02 to 0.8… the ionic substance is essential (see Applicant’s arguments at page 5, last paragraph to page 6, 2nd paragraph).
Examiner acknowledges the arguments and respectfully notes that in the rejection, Examiner points to the similarity of the composition of polycarboxylic acid and a copolymerizable unsaturated monomer (see Okazawa at [0018] and [0034]) and component A of claim 1, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).  Thus, Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer, having an ionic strength of 0.02 to 0.8, is expected to follow from the substantially similar mass molar concentration and charge of the polycarboxylic acid composed of an unsaturated mono- or di-carboxylic acid and a copolymerizable unsaturated monomer of the claimed and prior art products and processes.
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  In this instance, the applicant should show proof that Okazawa’s polycarboxylic acid and a copolymerizable unsaturated monomer does not possess an ionic strength of 0.02 to 0.8.

Conclusion














THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735